Spofford, J.
This is a suit by the holder of a negotiable promissory note against the maker.
The defence is, that the maker has been disquieted in his title and possession of the slave for which the note was originally given by him to the payee, and that he is entitled to set up this defence because the plaintiff acquired the note after its maturity.
It is probably true that the plaintiff acquired the note after its maturity ; but there is no other reason for suspecting his good faith. And it is proved that the endorser, from whom he acquired it, took the note from the payee and first endorser long before its maturity, in good faith, and for a valuable consideration.
Under these circumstances, the plaintiff succeeds to the rights of the endorser under whom he holds ; and the equities pleadable, as against the payee, are not open to inquiry in this action.
“ If the immediate party transferring an overdue bill might have sued thereon, as, if he took the bill by endorsement, Iona fide, for value, before it was due, the holder is invested with his rights.” Chitty on Bills, ch. 6, p. 245. See also 3 Kent Com., *p. 92; Story’s notes, §178; Chalmers v. Lanier, 1 Camp. 383.
Judgment affirmed.